DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 09/16/2022, the following has occurred: Claim(s) 1 and 22 have been amended. Claim(s) 23 have been newly added.
Claim(s) 1-3, 5-11, and 20-23 are pending.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
Applicants argue that since Samsung’s “Start/Set” button is part of the touchpad, therefore, it is not a discrete key separate from, and not a part of, the touchpad.
The Office disagrees with applicant’s argument. Samsung’s touchpad includes the display, an array of buttons which allow for selection of operating modes, and another array of buttons which control the “start/set” buttons and related functions. Samsung’s touchpad is more analogous to applicant’s user interface panel. And within that user interface panel are different arrays of buttons which are touch sensitive, and Samsung discloses two distinct arrays of buttons, separated by a display.
Additionally, even if the array of buttons in Samsung was part of the same circuit and all interconnected to the same microprocessor and controller board, one of ordinary skill in the art would be able to make the two arrays of buttons separable (MPEP 2144.04.V.C). Doing so could improve safety since the core function of turning the oven on/off would not be tied to the same microprocessor/circuit as the mode selectors and would add redundancy to the system.  
Double Patenting
Claims 1-3, 5-11 and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 10830452 in view of Samsung FE710DRS (SAMSUNG, electric range, user manual, FE710DRS_XZZ_DG68-00333A-07)
Regarding claim 1, claim 1 and 2 of US 10830452 discloses an appliance (appliance, claim 1), comprising: a control system (control sys, claim 1) for operating the appliance in a safety-critical operation (safety-critical operation), the control system comprising: a main controller (main controller); 
a user interface panel comprising a first user control (touch input, claim 1) and a second user control (second touch input, claim 2), wherein the first user control is a touchscreen (touchscreen, claim 1); 
a microprocessor communicatively coupled with the main controller and the first user control (microprocessor in communication with main controller and touchscreen and location of the touch input, claim 1), the microprocessor configured to: receive a first initiation signal from the first user control to initiate the safety-critical operation (activation request to commence safety-critical operation, claim 1); 
a microcontroller separated from the main controller and communicatively coupled with the main controller and the second user control (microcontroller is communicatively coupled to the main controller, where one of ordinary skill in the art would understand that the microcontroller could be housed in a separate location while connected to the main controller), the microcontroller configured to: receive a second initiation signal from the second user control to initiate the safety-critical operation (receive second touch input to initiate safety-critical operation, claim 2); wherein the main controller is configured to: 
receive, in response to the first initiation signal received at the microprocessor, a first activation signal from the microprocessor (main controller receives activation request, claim 1); 
receive, in response to the second initiation signal received at the microcontroller, a second activation signal from the microcontroller (main controller receive activation request if both location signal from the first and second touch input corresponds to the right location, claim 2); and cause, upon receiving the first activation signal and the second activation signal, the appliance to operate in the safety-critical operation (safety-critical operation commences, claim 2). 
US 10830452 does not disclose the second user control is a discrete key that is separate from the touchscreen and that a microcontroller receives the second initiation signal.
“Samsung’s FE710DRS user manual” discloses, in the same technical field for “How to delay the start of self-cleaining”  (Page 57, line 22)).
the second user control is a discrete key that is separate from the touchscreen and that a microcontroller receives the second initiation signal (start/set and cancel buttons are distinct from the self-clean button, page 27; MPEP 2144.04.VI.B the microcontroller and connection to the main controller can be duplicated such that the separate buttons can have their own microprocessor to receive the signal and transmit to the main controller; this can have the benefit of redundancy and improving the reliability of the control system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US 10830452 to incorporate the teachings of Samsung FE710DRS and have a start and stop button which is separate from the operating mode functions, i.e. the touchscreen of US 10830452. The benefit of having the start and stop buttons separate from the touchscreen is that it can be a safety feature, if the touchscreen malfunctions the user can always stop the oven from operating.
Regarding claims 2, 9, and 11, claims 6, 9, and 11 of US 10830452 discloses those limitations.
Claims 3, 5-8, 10, and 21-22 are rejected due to dependency.
This is a provisional nonstatutory double patenting rejection.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 10830452 in view of Samsung FE710DRS (SAMSUNG, electric range, user manual, FE710DRS_XZZ_DG68-00333A-07) and Guenther (US 6750433 B2)
Regarding claim 22, the claim mapping for claim 1 above describes all the limitations except for “wherein the discrete key becomes active and illuminated only after the main controller receives the first activation signal.”
Guenther discloses an oven where after the first activation signal (set temp is selected, Col 12 lines 11-20) the start button will activate and start flashing to prompt user to start the bake (Col 12 lines 21-25, where the broadest reasonable interpretation of “activate” can include the flashing of the start button to prompt the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US 10830452 in view of Samsung FE710DRS manual to incorporate the teachings of Guenther and have the Start button activate and flash to prompt user to start the SELF-CLEANING cycle. While Guenther discloses this method for the BAKING mode, applying it to the SELF-CLEANING mode would be beneficial since it would inform the user of the next step in starting the self-cleaning cycle (Col 1 lines 22-27, Guenther). 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11, 20-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger (US 20150282251 A1) in view of Samsung FE710DRS manual and Ebrom (US 20070288251 A1).
Regarding claim 1, Meusburger discloses an appliance (oven 10), comprising: a control system (controller 50) for operating the appliance in a safety-critical operation (controller used to initiate self-clean operation, par. 35), the control system comprising: 
a main controller (controller may have a microprocessor, par. 23); a user interface panel comprising a first user control (touchscreen 122, Fig. 1) and a second user control (another distinct location on the touchscreen for various commands displayed by the touchscreen, par. 25), wherein the first user control is a touchscreen (touchscreen 122); 
a microprocessor communicatively coupled with the main controller (controller may have a microprocessor that execute programming instruction, par. 27) and the first user control, the microprocessor configured to: receive a first initiation signal from the first user control to initiate the safety-critical operation (controller receives electrical signals and select a calibration set based on a temperature related operating condition, where the calibration set may include a self-cleaning mode, par. 8 and 35); 
the microcontroller configured to: receive a second initiation signal from the second user control (controller can receive signal to adjust temperature or set built-in timers, par. 25);
wherein the main controller is configured to: receive (controller receives signals from the touchscreen, par. 28); receive (controller receives signals from the touchscreen, par. 28; and cause (execute programming instructions associated with cleaning cycle, par. 27) the appliance to operate in the safety-critical operation.
Meusburger does not disclose the second user control is a discrete key that is separate from, and not a part of, the touchscreen; 
the microcontroller configured to: receive the second initiation signal from the second user control to initiate the safety-critical operation
wherein the main controller is configured to: receive, in response to the first initiation signal received at the microprocessor, a first activation signal from the microprocessor; 
receive, in response to the second initiation signal received at the microcontroller, a second activation signal from the microcontroller; and cause, upon receiving the first activation signal and the second activation signal, the appliance to operate in the safety-critical operation.
However, “Samsung’s FE710DRS user manual” discloses, in the same technical field for “How to delay the start of self-cleaning”  (Page 57, line 22)).
the second user control is a discrete key that is separate from, and not a part of the touchscreen (start/set button is distinct from the self-clean button, page 27);
the microcontroller configured to: receive the second initiation signal from the second user control to initiate the safety-critical operation (4. Press the START/SET pad, page 57; where one of ordinary skill in the art would understand that the microcontroller of Meusburger has the capability to receive the signal from the start/set pad),
wherein the main controller is configured to: receive (data-communication through the data bus of the control to the related control circuit elements, page 19), in response to the first initiation signal (1. Press the SELF CLEAN pad; page 57) received at the microprocessor (one of ordinary skill in the art would understand that the microcontroller of Meusburger has the capability of receiving signals from buttons being pressed), a first activation signal (Select the desired self-clean time by pressing the SELF CLEAN pad; page 57) from the microprocessor.
receive, in response to the second initiation signal ( 4. Press the START/SET pad, page 57) received at the microcontroller, a second activation signal (the display will show Delay, self-clean and lock icon, indicating that the controller has received the signal to start the self-clean) from the microcontroller; and cause, upon receiving the first activation signal and the second activation signal, the appliance to operate in the safety-critical operation (motor-driven door lock will engage and step 5. Self-cleaning cycle will turn on automatically, page 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger to incorporate the teachings of the Samsung FE710DRS manual. The benefit of using the user manual is that it shows the actual steps of how to start a self-cleaning cycle. 
Additionally, it also shows that it is known to have separate user controls for the first user control, selecting the self-clean mode, and the second user control, starting the self-clean mode. It would have been obvious to one of ordinary skill in the art to use Meusburger’s touchscreen for the various temperature selection and operating mode and use the separate “Start/set” and “Clear/off” buttons as separate touch pad from Meusburger’s touchscreen. The benefit of having the start and stop buttons separate from the touchscreen is that the start and stop button are persistent functions which are used often while the different operating modes and temperature selection of Meusburger’s touchscreen may not be used by the user all the time and allows for the touchscreen to change the display options, increasing the flexibility in selections and user interface.
Additionally, Samsung FE710DRS manual shows a user control panel where there are multiple and separate distinct buttons. While they may be called part of a collective touchpad, the grouping of the buttons under a name “touchpad” does not mean they are not distinct and separate. The collective touchpad is more analogous to applicant’s user interface since it also includes a display panel and various arrays of buttons. 
Meusburger in view of Samsung FE710DRS manual does not discloses a microcontroller separated from the main controller and a microprocessor which is different from the microcontroller.
Ebrom discloses, in the same technical field for household appliances, including ovens (par. 29), a microcontroller separated from the main controller and a microprocessor different from the microcontroller (multiple microprocessors 14, Fig. 1, where they may be components of the main controller, par. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual to incorporate the teachings of Ebrom and have a microcontroller separate from the main controller. Doing so would have the benefit of providing control devices and channels with more flexibility and redundancy for various control processes.
Regarding claim 9, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the appliance of claim 1, wherein the appliance is an oven appliance (oven 10, Fig. 1) and the safety-critical operation is a self-cleaning cycle (self-cleaning cycle, page 57,Samsung FE710DRS manual).
Regarding claim 10, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the appliance of claim 9, wherein the oven appliance comprises a cabinet defining an oven cavity (heat cooking chamber 14, Fig. 1).
Regarding claim 11, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the appliance of claim 1, wherein the first user control is illuminated by a first backlight (touchscreens inherently have a backlight) and the second user control is illuminated by a second backlight (START button flashes, Guenther).
Regarding claim 20, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the appliance of claim 1, wherein during operating the appliance in the safety-critical operation, the microcontroller is configured to perform a self-test operation at predetermined intervals, and wherein the main controller is configured to automatically cancel the safety-critical operation if one or more system issues are detected by the microcontroller during one of the self-test operations (if a surface element gets turned on during the self-cleaning mode, the cycle will turn off automatically, page 57, Samsung FE710DRS; where one of ordinary skill in the art would understand that a microcontroller has the capability to perform the self-test during operation of the self-cleaning cycle).
Regarding claim 21, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the appliance of claim 1, wherein after the main controller receives the first activation signal and the second activation signal but prior to causing the appliance to operate in the safety-critical operation, the microcontroller is configured to perform a self-test operation to detect one or more system issues (self-cleaning feature will not operate when the warming center is on or when the partition is in the oven, page 57, Samsung FE710DRS; where it is understood by the examiner that prior to activating the self-cleaning mode, this self-test is performed; where one of ordinary skill in the art would understand that a microcontroller has the capability to perform the self-test).
Regarding claim 23, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the oven appliance of claim 22, wherein the discrete key 
Meusburger in view of Samsung FE710DRS manual and Ebrom does not disclose that the discrete key is an electronic pushbutton. 
Ebrom further discloses that input devices for controlling appliances (Fig. 3, Col 18 lines 33-35) can typically be made of electrically connected push buttons (Col 122, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual and Ebrom to incorporate the teachings of Ebrom. It is known in the art that buttons for controlling an appliance can be electronic push buttons.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger in view of Samsung FE710DRS manual and Ebrom as applied to claim 1 above, and further in view of FTF-ENT-F0714 (IEC/UL 60730-Class-B, June 2010).
Regarding claim 2, Meusburger in view of Samsung FE710DRS manual and Ebrom discloses the appliance of claim 1, wherein the microcontroller (the digital signal processor within the control 50 interprets electric signals using, for example, a suitable transfer function, par. 31; where interpretation is done by a digital signal processor).
Meusburger does not disclose wherein the microcontroller is UL 60730 Class B compliant.
FTF-ENT-F0714 discloses that the microcontroller is UL 60730 class B compliant to ensure that the electronic components work reliably (Table shows that appliance manufacturers are required to implement measures to ensure that the components are reliably working). 

    PNG
    media_image1.png
    413
    822
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual and Ebrom to incorporate the teachings of FTF-ENT-F0714. Doing so would have the benefit of ensuring the electronic components work reliably.
Claim(s) 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger in view of Samsung FE710DRS manual and Ebrom as applied to claim 1 above, and further in view of Guenther (US 6750433 B2).
Regarding claim 3, Meusburger in view of Samsung FE710DRS manual and Ebrom does not disclose the appliance of claim 1, wherein the second user control becomes active only after the main controller receives the first activation signal.
Guenther discloses an oven where after the first activation signal (set temp is selected, Col 12 lines 11-20) the start button will activate and start flashing to prompt user to start the bake (Col 12 lines 21-25, where the broadest reasonable interpretation of “activate” can include the flashing of the start button to prompt the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual and Ebrom to incorporate the teachings of Guenther and have the Start button activate and flash to prompt user to start the SELF-CLEANING cycle. While Guenther discloses this method for the BAKING mode, applying it to the SELF-CLEANING mode would be beneficial since it would inform the user of the next step in starting the self-cleaning cycle (Col 1 lines 22-27, Guenther). 
Regarding claim 5, Meusburger in view of Samsung FE710DRS manual and Ebrom does not disclose the appliance of claim 1, wherein upon or after receiving the first activation signal from the microprocessor, the main controller is further configured to: send a trigger signal to the microcontroller; wherein after receiving the trigger signal, the microcontroller is configured to: activate the second user control; and activate a second backlight to illuminate the second user control.
Guenther discloses an oven wherein upon or after receiving the first activation signal  (set temp is selected, Col 12 lines 11-20) from the microprocessor, the main controller is further configured to: send a trigger signal to the microcontroller; wherein after receiving the trigger signal, the microcontroller is configured to: activate the second user control; and activate a second backlight to illuminate the second user control (start button will activate and start flashing to prompt user to start the bake, Col 12 lines 21-25; where the broadest reasonable interpretation of “activate” can include the flashing of the start button to prompt the user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual and Ebrom to incorporate the teachings of Guenther and have the Start button activate and flash to prompt user to start the SELF-CLEANING cycle. While Guenther discloses this method for the BAKING mode, applying it to the SELF-CLEANING mode would be beneficial since it would inform the user of the next step in starting the self-cleaning cycle (Col 1 lines 22-27, Guenther). 
Regarding claim 6, Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther does not disclose the appliance of claim 5, wherein during operation of the appliance in the safety-critical operation, the second user control remains illuminated.
Guenther further discloses that oven mode indicators are selectively illuminated during the operating mode (Col 6 lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther to incorporate the teachings of Guenther and illuminate the “Start/set” button. Doing so would have the benefit of improving visibility of the button.
Regarding claim 7, Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther discloses the appliance of claim 5, wherein during operation of the appliance in the safety-critical operation, the microcontroller is further configured to: receive one or more signals indicative of a user cancel input to the second user control (1. Press the “Clear/Off” pad, page 57, Samsung FE710DRS); 
upon receiving the one or more signals indicative of the user cancel input to the second user control, send a cancel signal to the main controller (after pressing the “clear/off” pad the self-cleaning cycle will stop, page 57, Samsung FE710DRS). While Samsung FE710DRS discloses the cancel button to be a separate button from the “start/set” button, the prior art discloses all the function of the second user control. Integrating the function of the start and stop button into one single button would have the benefit reducing components, MPEP 2144.04.V.B).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther as applied to claim 5 above, and further in view of Wait (US 20160076777 A1).
Regarding claim 8, Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther does not disclose the appliance of claim 5, wherein after the microcontroller activates the second user control and activates the second backlight to illuminate the second user control, 
the main controller is further configured to cause, upon receiving the first activation signal and the second activation signal, the appliance to operate in the safety-critical operation only if the second activation signal is received by the main controller within a predetermined time after receiving the first activation signal.
Wait discloses an oven where after the user is prompted to start the self-cleaning cycle, the cycle will start if the user responds within a predetermined time (par. 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther to incorporate the teachings of Wait and having a predetermined time to activate the self-cleaning cycle. Doing so would have the benefit of preventing accidental activation of the self-cleaning cycle and requires the action to be deliberate.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger in view of Samsung FE710DRS manual, Ebrom, and Guenther (US 6750433 B2).
Regarding claim 22, Meusburger discloses an oven appliance (oven 10), comprising: a control system (controller 50) for operating the oven appliance in a self-cleaning operation (controller used to initiate self-clean operation, par. 35), the control system comprising: a main controller (controller, par. 23); a user interface panel comprising a touchscreen (touchscreen 122, Fig. 1); 
a microprocessor communicatively coupled with the main controller (controller may have a microprocessor that execute programming instruction, par. 27) and the touchscreen, the microprocessor configured to: receive, in response to a touch input to a predefined touch region of the touchscreen (controller receives electrical signals and select a calibration set based on a temperature related operating condition, where the calibration set may include a self-cleaning mode, par. 8 and 35; where the calibration set is on the touchscreen 122 which has distinct touch regions, Fig. 3), 
a first initiation signal from the touchscreen to initiate the self-cleaning operation (controller receives electrical signals and select a calibration set based on a temperature related operating condition, where the calibration set may include a self-cleaning mode, par. 8 and 35); 
wherein the main controller is configured to: 
receive, in response to the first initiation signal received at the microprocessor, a first activation signal from the microprocessor (controller receives electrical signals and select a calibration set based on a temperature related operating condition, where the calibration set may include a self-cleaning mode, par. 8 and 35); 
Meusburger does not disclose a discrete key, the discrete key that is separate from the touchscreen
a microcontroller separated from the main controller and communicatively coupled with the main controller and the discrete key, the microcontroller configured to: receive, in response to a touch input to the discrete key, 
a second initiation signal from the discrete key to initiate the safety-critical operation; wherein the main controller is configured to: 
receive, in response to the first initiation signal received at the microprocessor, a first activation signal from the microprocessor; 
receive, in response to the second initiation signal received at the microcontroller, a second activation signal from the microcontroller; and cause, upon receiving the first activation signal and the second activation signal, the oven appliance to perform the self-cleaning operation.
However, “Samsung’s FE710DRS user manual” discloses, in the same technical field for “How to delay the start of self-cleaining”  (Page 57, line 22)).
a discrete key, the discrete key that is separate from, and not a part of, the touchscreen (start/set button is distinct from the self-clean button, page 27)
the microcontroller configured to: receive, in response to a touch input to the discrete key (4. Press the START/SET pad, page 57; ), 
a second initiation signal (4. Press the START/SET pad, page 57) from the discrete key to initiate the safety-critical operation (the display will show Delay, self-clean and lock icon, indicating that the controller has received the signal to start the self-clean, page 57), wherein the discrete key becomes active and illuminated only after the main controller receives the first activation signal; wherein the main controller is configured to: 
receive, in response to the second initiation signal received at the microcontroller, a second activation signal (the display will show Delay, self-clean and lock icon, indicating that the controller has received the signal to start the self-clean) from the microcontroller; and cause, upon receiving the first activation signal and the second activation signal, the oven appliance to perform the self-cleaning operation (motor-driven door lock will engage and step 5. Self-cleaning cycle will turn on automatically, page 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger to incorporate the teachings of the Samsung FE710DRS manual. The benefit of using the user manual is that it shows the actual steps of how to start a self-cleaning cycle. 
Additionally, it also shows that it is known to have separate user controls for the first user control, selecting the self-clean mode, and the second user control, starting the self-clean mode. It would have been obvious to one of ordinary skill in the art to use Meusburger’s touchscreen for the various temperature selection and operating mode, and use the separate “Start/set” and “Clear/off” buttons as separate keys from Meusburger’s touchscreen. The benefit of having the start and stop buttons separate from the touchscreen is that the start and stop button are persistent functions which are used often while the different operating modes and temperature selection of Meusburger’s touchscreen may not be used by the user all the time and allows for the touchscreen to change the display options, increasing the flexibility in selections and user interface.
Additionally, Samsung FE710DRS manual shows a user control panel where there are multiple and separate distinct buttons. While they may be called part of a collective touchpad, the grouping of the buttons under a name “touchpad” does not mean they are not distinct and separate. 
Meusburger in view of Samsung FE710DRS manual does not discloses a microcontroller separated from the main controller and a microprocessor which is different from the microcontroller.
Ebrom discloses, in the same technical field for household appliances, including ovens (par. 29), a microcontroller separated from the main controller and a microprocessor different from the microcontroller (multiple microprocessors 14, Fig. 1, where they may be components of the main controller, par. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual to incorporate the teachings of Ebrom and have a microcontroller separate from the main controller. Doing so would have the benefit of providing control devices and channels with more flexibility and redundancy for various control processes.
Meusburger in view of Samsung FE710DRS manual and Ebrom does not disclose wherein the discrete key becomes active and illuminated only after the main controller receives the first activation signal.
Guenther discloses an oven where after the first activation signal (set temp is selected, Col 12 lines 11-20) the start button will activate and start flashing to prompt user to start the bake (Col 12 lines 21-25, where the broadest reasonable interpretation of “activate” can include the flashing of the start button to prompt the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meusburger in view of Samsung FE710DRS manual and Ebrom to incorporate the teachings of Guenther and have the Start button activate and flash to prompt user to start the SELF-CLEANING cycle. While Guenther discloses this method for the BAKING mode, applying it to the SELF-CLEANING mode would be beneficial since it would inform the user of the next step in starting the self-cleaning cycle (Col 1 lines 22-27, Guenther). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         	
/JOHN J NORTON/              Primary Examiner, Art Unit 3761